department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n -------- contact person contact number identification_number employer_identification_number number release date se t eo ra t date uniform issue list legend b c d m n o p dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts state of m pursuant to recommendations from our field_office you filed articles of amendment with the state of m on date the certificate of amendment contains language stating exempt purposes under sec_501 of the code and provides for the dedication of your remaining assets to exempt purposes upon your dissolution two year old faith-based ministry that will house clothe and provide education including a ged certificate retraining for employment spiritual empowerment anger management and rehabilitation for individuals who are suffering from all forms of addiction you plan to receive as we have considered your application_for recognition of exemption from federal_income_tax in response to part ii of form_1023 exemption application you describe yourself as a you were incorporated on date on a nonprofit basis under the laws of the residents in facilities yet to be built individuals who have been referred by the mental health unit of n county as well as the state of m some residents will also be referred to you by the penal system all will be non-violent offenders men and women will be housed separately as will juveniles and below week b spiritual empowerment hours per week c anger management to 2½ hours per week d behavioral management to 2½ hours per week and e employment training hours per week other employment training - nursing cosmetology plumbing and electrical etc - will take place off premises the following in-house training will take place a education ged hours per in an undated response to a development letter dated date from our field_office you state in response that anger and behavioral management will be provided by licensed social workers family counselors marriage therapists and pastoral counselors further spiritual empowerment will be provided by o school of theology and associate pastors from p church in response your president b states that he is in the process of looking at several parcels of land on which to build a facility in response of the above letter you advise us that your governing board has been in response to a previous development letter from this office dated date in further response to the above development letter you provide the following information concerning the salaries of your three governing board members m his daughter c chief operations officer and d unrelated chief financial officer will each receive --------00 in ----- ------ ----------in ------ and ----------in ------- later in a fax communication of date responsive to a development letter from this office you state in response that board members will not be salaried they will be compensated in part for their time but the dollar amounts that were previously stated were unfounded estimates expanded with two new members you have included resumes of these individuals one is a graduate of o school of theology with a master of divinity degree and was honored as the school’s valedictorian your president b indicated that all contacts with state and local officials concerning the referral of individuals for drug rehabilitation had been strictly verbal - nothing in writing in a follow-up letter we asked for certain details concerning these verbal contacts b responded by identifying the individual with whom he had been in contact this person holds a position with the n county mental health agency over the past three years b and this individual have discussed the following subjects once your organization is operational having a detoxification program which would enable you to get county referrals as well as the provision of shelter for addicts in order to keep them away from destructive temptations several approaches to helping juveniles and adults training programs ged and vocational the most effective methods of spiritual and secular counseling and approaches to the court system so as to give non-violent drug offenders or other addicts an opportunity at rehabilitation with your organization instead of a prison sentence the two of you also discussed the financial backing and other support needed to implement your mission in subparagraph a you state that you would like to purchase in a rural_area and build in in subparagraph b you state that the projected housing_expenses of ----------------in each the financial data which you provided in part iv of form_1024 contained seemingly inflated estimates of projected expenditures_for the years ------ through ------- thus total expenses were listed ---------------------for ---------you included an expense schedule with a breakdown of expenses in our development letter of date we asked for details of the various expenditures you responded by fax on date in general you considerably scaled down the projected expenditures response dealt with our specific queries in subparagraphs a through g two phases the first_phase will consist of offices and housing dormitory style which will include classrooms a cafeteria and laundry facilities the second_phase will include a chapel and gymnasium you represent that you will incur expenditures totaling -----------------for land acquisition building improvements and salaries for staff and other employees this is a one- time dollar amount as opposed to a three year annual expense as erroneously indicated before you also caution that this only an estimate and that you have not contacted any architects builders or contractors of ------ and ------ will be considerably reduced because you now anticipate that the number of residents will be in the --------range instead of ----- as indicated earlier ---------------for each of the three years in question will be greatly reduced it should end up about half this amount you have not yet conducted any research concerning furnishings security expenses of dollar_figure in and dollar_figure in each of the following two years you state that there are no pending contracts with any security agencies at this time in subparagraph e we inquired about projected transportation_expenses of ------------------ for ------ and ----------------in each of ------ and ------ you informed us that you will likely purchase three or four passenger vans they will be used to transport residents from your complex to vocational training facilities inasmuch as you now anticipate only --- to-----residents the costs for vehicle purchases and maintenance are also greatly reduced ---------------in all three years for training with respect to computers plumbing and electricity you refer to training at q technical center and the r nursing school training at these institutions should lead to a wide range of employment opportunities but the expense figures cited earlier by you should be reduced because you will have fewer residents than originally anticipated and ----------------in each of ------ and ------- you responded that these expenses were also overstated but did not furnish any other details such as information on salary levels and backgrounds of counselors under subparagraph c you state that the earlier projected furnishings expense of ---------- in subparagraph g we noted your projected counseling expenses of ----------------for ------- subparagraph f deals with our request for details of your projected expenses of ------------ under subparagraph d responsive to our request for details concerning projected in of our development letter of date we asked for details concerning your in response you report no revenue or expenses in the period from your incorporation the good news ministry inc is a faith based organization and is focused primarily on rehabilitating individuals from addiction s be it drugs alcohol gambling etc we will be working with american veterans the general_public and non-violent persons who are incarcerated but are eligible for release from prison institutions we would like to purchase land and then build to house these individuals so they are in an area that does not have those stimuli that would tempt them to revert to those habits on date through date proposed programs for spiritual empowerment anger management and behavioral management including the locale and hours of instruction and background of instructors you responded as follows law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the earnings_of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed lobbying and political activities for exemption under code sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes failure to meet either the persons who are licensed and accredited professionals in the mentioned areas will conduct spiritual empowerment anger and behavioral management these persons will be licensed ministers to aid in spiritual empowerment and persons to aid in anger and behavioral management will be licensed in acpe association for clinical pastoral education aapc american association of pastoral counselors or aafmt american association of family and marriage therapy these persons will facilitate the sessions on the premises of the good news ministry the facilitator with stipulations that the sessions should be no less than six hours and no more than ten hours per week for each session will design the length of the sessions to recruit teachers and facilitators advertisements will be posted in local newspapers churches and on the world wide web surrounding counties state and federal agencies may refer students salary ranges will be researched by human resource personnel and then discussed by the interviewer and the interviewee sec_1_501_c_3_-1 of the income_tax regulations provides that in order to qualify sec_1_501_c_3_-1 of the regulations provides that an organization is not in general an organization which applies for recognition has the burden of proving that it sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded organizational or operational_test will disqualify an organization from exemption under sec_501 as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes as specified in code sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose organized or operated exclusively for a sec_501 exempt_purpose unless it serves a public rather than a private interest thus it is necessary that the organization establish that it is not operated for the benefit of private individuals an organization will not satisfy the operational_test if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals see sec_1_501_c_3_-1 under sec_1_501_a_-1 the term private shareholders or individuals refers to persons having a personal and private interest in the activities of the organization clearly meets all the requirements of the particular code section under which it has applied see 318_f2d_632 7th cir and 312_f2d_203 8th cir this includes proof that no part of an organization’s assets or net_earnings inures to the benefit of any private individuals analysis under sec_501 of the code however the evidence submitted to date does not establish that you will meet the operational_test under sec_501 and the burden is upon exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued in those cases where an organization is unable to describe fully its purposes and activities a refusal to issue a ruling or determination_letter will be considered an initial adverse determination from which administrative appeal or protest rights will be afforded with the enactment of the articles of amendment you now meet the organizational_test revproc_90_27 1990_1_cb_514 states in sec dollar_figure that inasmuch as the evidence submitted to date does not persuade us that you will be finally despite the expansion of your governing board from three to five members the organization applying for recognition to demonstrate that it will meet all the requirements of the particular code section under which it has applied specifically we are not convinced that your community needs the facility that you propose to build there is no indication that the local or state government supports the building of such a facility primarily to aid drug addicts or that it would make use of it in the event that your proposed project came to fruition finally the expense estimates that you submitted for housing furnishings transportation security etc even as scaled back in your most recent submission do not appear to be grounded in reality they appear excessive the fact of the matter is that you report no income or expenses for the first six months of your existence further you have not furnished any evidence that you will attract any significant support from any level of government or from corporate and or private donations and the enactment of a conflict of interest policy we still have some concern that your actual operations will be controlled and directed by b and his daughter c we acknowledge that there is no evidence of any inurement to the benefit of these individuals but then there has been no financial activity on your part to date operated in furtherance of exempt purposes we cannot issue a favorable determination but instead invoke revproc_90_27 cited supra this is tantamount to the issuance of an adverse determination_letter the operational_test under code sec_501 in order to qualify for exemption an organization must satisfy both the organizational_test and the operational_test see sec_1_501_c_3_-1 of the regulations c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or you have the right to protest this ruling if you believe it is incorrect to protest you should based on the foregoing we conclude that you have failed to establish that you will meet if you do not protest this ruling in a timely manner it will be considered by the internal accordingly you do not qualify for exemption as an organization described in section contributions to you are not deductible under sec_170 of the code when sending additional letters to us with respect to this case you will expedite their the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 receipt by using the following address you may wish to fax your response to us by using the following number ------------------- please make any fax communication to the attention of --------------------- are shown in the heading of this letter --------------------- internal_revenue_service te_ge se t eo ra t constitution ave n w pe---------------------------- washington d c lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number sincerely
